U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB Mark One xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52169 Silica Resources Corporation (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 71-0990401 (I.R.S. Employer Identification No.) 1100 Hamilton Street, Suite British Columbia, Vancouver, Canada V6B 2S2 (Address of principal executive offices) (604) 646-1563 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (i) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. Yes xNoo 1 Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State issuers revenues for its most recent fiscal year $ -0-. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. June 23, 2008: ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS N/A Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes x No o APPLICABLE ONLY TO CORPORATE REGISTRANTS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding as ofJune 23, 2008 Common Stock, $0.001 72,755,800 DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g., Part I, Part II, etc.) into which the document is incorporated: (i) any annual report to security holders; (ii) any proxy or information statement; and (iii) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 (the “Securities Act”). The listed documents should be clearly described for identification purposes (e.g. annual reports to security holders for fiscal year ended December 24, N/A Transitional Small Business Disclosure Format (Check one): Yes o No x 2 SILICA RESOURCES CORPORATION Form 10-KSB Page Part I. 6 Item 1. Description of Business 6 Item 2. Description of Property 29 Item 3. Legal Proceedings 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Part II. 30 Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 30 Item 6. Management’s Discussion and Analysis and Plan of Operation 32 Item 7. Financial Statements 39 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Item 8A. Controls and Procedures 40 Item 8A(T). Controls and Procedures 40 Item 8B. Other Information 40 Part III 41 Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act 41 Item 10. Executive Compensation 43 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 Item 12. Certain Relationships and Related Transactions and Director Independence 46 Item 13. Exhibits 46 Item 14. Principal Accountant Fees and Services 47 3 Statements made in this Form 10-KSB that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Available Information Silica Resources Corporation files annual, quarterly, current reports, proxy statements, and other information with the Securities and Exchange Commission (the “Commission”). You may read and copy documents referred to in this Annual Report on Form 10-KSB that have been filed with the Commission at the Commission’s Public Reference Room, 450 Fifth Street, N.W., Washington, D.C.You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.You can also obtain copies of our Commission filings by going to the Commission’s website at http://www.sec.gov Glossary Adit - A horizontal excavation made into a hill that is usually driven for the purpose of intersecting or mining an ore body. Arkose – a feldspar-rich sandstone. Breccia - A rock in which angular fragments are surrounded by a mass of fine-grained minerals. Chloritization – The conversion of or replacement by chlorite. Cutoff grade: The lowest grade of mineral ore, in percent U3O8, at a minimum specified thickness that can be mined at a specified cost. Diamond Drilling – a type of rotary drilling in which diamond bits are used as the rock-cutting tool to produce a recoverable drill core sample of rock for observation and analysis. Electro-magnetic (“EM”) Survey - A geophysical survey method which measures the electromagnetic properties of rocks. Fault – a fracture or break in rock along which there has been movement. 4 Glossary - continued Fluvial: Of or pertaining to a river or rivers Gamma Log - A type of survey that records the amount of radiation in the surrounding rock. Geophysical Survey - A scientific method of prospecting that measures the physical properties of rock formations. Common properties investigated include magnetism, specific gravity, electrical conductivity and radioactivity. Grade GT - A factor used in the method to determine the contained resource of mineral deposits. The number of cubic feet that comprise 1 ton of ore is multiplied by the cut-off grade to obtain the GT (grade in %U3O8 times thickness in ft). Granite - any holocrystalline, quartz-bearing plutonic rock. Hematite - An oxide of iron, and one of iron’s most common ore minerals. Ignimbrite - The rock formed by the widespread deposition and consolidation of ash flows. In Situ leach mining (ISL): The recovery through chemical leaching of mineral from an ore body without physical extraction of the ore from the ground: also referred to as "solution mining." Lense - A body of ore that is thick in the middle and tapers towards the ends. National Instrument 43-101 (NI 43-101) – A rule developed by the Canadian Securities Administrators (CSA) and administered by the provincial securities commissions in Canada that governs how issuers disclose scientific and technical information about their mineral projects to the public. It covers oral statements as well as written documents and websites. It requires that all disclosure be based on advice by a "qualified person" and in some circumstances that the person be independent of the issuer and the property.A qualified person (QP) as defined in NI 43-101 as an individual who:(i) is an engineer or geoscientist with at least five years of experience in mineral exploration, mine development or operation or mineral project assessment, or any combination of these; (ii) has experience relevant to the subject matter of the mineral project and the technical report; and (iii) is a member in good standing of a professional association. Pyroclastic - Produced by explosive or aerial ejection of ash, fragments, and glassy material from a volcanic vent. Applied to the rocks and rock layers as well as to the textures so formed. Roll Front Deposit - A sandstone mineral deposits formed in an aquifer through which mineral bearing groundwater flows. The mineral and other metals dissolved in the ground water precipitate out of the ground water and forms a mineral deposit. Roll front deposits are most typically mined by in-situ methods. Sandstone - A medium-grained sedimentary rock composed of abundant rounded or angular fragments of sand size set in a fine-grained matrix and more or less firmly united by a cementing material. Syncline - A down-arching fold in bedded rocks Tuff - A general term for all consolidated pyroclastic rocks. 5 PART I ITEM 1. DESCRIPTION OF BUSINESS BUSINESS DEVELOPMENT Silica Resources Corporation was incorporated under the laws of the State of Nevada in October 7, 2005. We are engaged in the business of acquisition, exploration and development of mineral properties in the United States and Canada. We also plan to locate and acquire other precious or industrial mineral properties. As of the date of this Annual Report, our main focus is the identification, acquisition, exploration and development of mineral properties, which has resulted in the acquisition of our interest in the properties discussed below. Our shares of common stock trade on the Over-the-Counter Bulletin Board under the symbol “SRCN:BB”. Please note that throughout this Annual Report, and unless otherwise noted, the words "we", "our", "us”, "the Company", “the Corporation”, “Silica”, or "Silica Resources Corporation" refers to Silica Resources Corporation. August 2007 Forward Stock Split On August 8, 2007, our Board of Directors pursuant to minutes of written consent in lieu of a special meeting authorized and approved a forward stock split of twenty for one (20:1) of our total issued and outstanding shares of common stock (the “Forward Stock Split”). Each of our shareholders holdingone share of common stock was entitled to receive an additionalnineteen shares of our restricted common stock. The additional shares of our common stock to be issued to the shareholders in accordance with the Forward Stock Split were mailed on approximately August 10, 2007 without any action on the part of the shareholders. The Forward Stock Split was effectuated based on market conditions and upon a determination by our Board of Directors that the Forward Stock Split was in our best interests and of the shareholders. In our judgment the Forward Stock Split resulted in an increase in our trading float of shares of common stock available for sale resulting in facilitation of investor liquidity and trading volume potential. The intent of the Forward Stock Split was to increase the marketability of our common stock. The Forward Stock Split was effectuated with a record date of August 8, 2007 upon filing the appropriate documentation with NASDAQ. The Forward Stock Split was implemented taking into account our authorized share capital and number of issued and outstanding shares of common stock as of the Record Date. Authorized share capital increased from 100,000,000 shares to 2,000,000,000 shares of common stock and our total issued and outstanding common stock was increased from 4,966,000 shares to 99,320,000 shares. The par value for our shares of common stock remained the same at $0.001. See “Part II. Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities.” 6 ITEM 1. DESCRIPTION OF BUSINESS - continued Transfer Agent Our transfer agent is Madison Stock Transfer Inc., 1688 E. 16th Street, Suite 7, Brooklyn, New York 11229. CURRENT BUSINESS OPERATIONS We are a resource exploration company currently engaged in the exploration and development of properties that we believe may contain valuable minerals for the purpose of discovering commercially viable mineral deposits. Our foundational group of assets consists of the properties located in Montana and Idaho as more fully described below. We have entered into an agreement with Major Ventures LLC, Elk Creek Corporation and Balbach Colorado Inc. (collectively, the "Vendors") to earn a 100% interest in the properties. Since we are an exploration stage company, there is no assurance that a commercially viable mineral deposit exists on the property covered by the prospect lease, and a great deal of further exploration will be required before a final evaluation as to the economic and legal feasibility for our future exploration is determined.
